Citation Nr: 0020034	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-17 671 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  He died on October [redacted], 1988.  The appellant is 
his surviving spouse.  

In June 1998, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or 
Child).  She specifically claimed that the veteran's cause of 
death was due to service, and it must be presumed she sought 
any available accrued benefits.  She did not file a claim for 
dependent's educational benefits.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
specifically denied service connection for the cause of the 
veteran's death, dependent's educational benefits, and 
special monthly pension and/or compensation benefits based on 
the need for regular aid and attendance and at the housebound 
rate.  Also, an October 1998 letter from the RO informed the 
appellant of the denial of the claim of service connection 
for the cause of the veteran's death (but not the denials of 
the claims for dependent's educational benefits and special 
monthly compensation), and also of the denials of death 
pension and accrued benefits.  With respect to the claim of 
service connection for the cause of the veteran's death, the 
RO notified her of that determination, and she thereafter 
disagreed and perfected an appeal.  The issue for appellant 
review is therefore as stated on the title page above.  

The procedural posture of four other issues must also be 
addressed.  Although the appellant did not claim dependent's 
educational benefits, the RO nonetheless denied a claim for 
those benefits in the September 1998 rating decision.  Her 
October 1998 notice of disagreement as to other issues did 
not list this decision as one she disagreed with.  The RO 
then issued a statement of the case listing that issue.  In a 
November 1998 statement and in her July 1999 hearing 
testimony, she did not offer any disagreement with the denial 
of dependent's educational benefits.  The hearing officer, 
though, again denied the claim.  The Board does not have 
jurisdiction over this claim as she has not claimed the 
benefit nor expressed any disagreement with the RO's actions.  
38 U.S.C.A. § 7105 (West 1991).  

As to the claim for death pension, after the appellant 
perfected an appeal, the RO granted the claim in a November 
1999 rating decision.  That decision constituted a full award 
of that benefit sought on appeal.  Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).  

As to the claim for accrued benefits, the appellant disagreed 
with that determination in an October 1998 notice of 
disagreement and the RO issued a supplemental statement of 
the case covering that issue in April 1999.  Since then, the 
record does not show any document referring to the claim for 
accrued benefits.  Thus, the appellant has not perfected an 
appeal as to that issue, and the Board has no jurisdiction 
over it.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(defining a substantive appeal and the time limitations for 
filing).  

As to the claim for special monthly compensation and/or 
pension benefits, the hearing officer in June 1999 granted 
special monthly pension at the housebound rate.  That 
decision constituted a full award of that benefit sought on 
appeal, over which the Board has no jurisdiction.  See 
Grantham, 114 F.3d at 1158-59.  As for the other aspects of 
the special monthly pension and/or compensation claim, the 
Board does not have jurisdiction since the appellant did not 
file a timely substantive appeal.  The RO denied the claim in 
the September 1998 rating decision.  The October 1998 letter 
to the appellant from the RO did not notify him of that 
determination, although a November 1998 statement of the case 
did address the issue, thereby informing her of that denial 
and the RO's reasoning.  Nonetheless, the appellant did not 
express disagreement with that determination until her 
hearing testimony in July 1999.  The RO then issued a 
supplemental statement of the case covering the issue in 
August 1999.  The record shows no further communication from 
the appellant until her representative's statement in 
February 2000, more than one year from the notice of the 
rating decision and more than 60 days after the issuance of 
the supplemental statement of the case in August 1999.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b) (defining a 
substantive appeal and the time limitations for filing).  
Without a timely substantive appeal, the Board does not have 
jurisdiction over the claim.  


REMAND

The veteran died in October 1988, when he was 77 years old.  
The death certificate indicated that the immediate cause of 
death was cardiopulmonary arrest due to or as a consequence 
of a possible pulmonary embolism.  The appellant contends 
that she is entitled to VA dependency and indemnity 
compensation (DIC), or service connection for the cause of 
the veteran's death.  She asserts that the veteran's death 
was related to his service-connected disabilities.  At the 
time of his death, service connection had been established 
for penis removal secondary to carcinoma, rated 30 percent 
disabling since August 1964, and a urethral fistula, rated as 
20 percent disabling since August 1977.  

To be granted service connection for the cause of a veteran's 
death, the service-connected disability must be shown to have 
contributed substantially or materially, or that it combined 
to cause death or that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim, 
i.e., one that is plausible, meaning meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  An allegation that a disorder is related to 
service is not sufficient; evidence to justify a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  To be well 
grounded, a claim of service connection for the cause of 
death requires competent evidence of the veteran's death, 
evidence of a disease or injury in service that resulted in 
disability, and medical evidence providing a nexus between 
the veteran's death and service or a service-connected 
disability.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

In this case, the Board cannot yet reach the question of 
whether the claim is well grounded.  Where VA has 
constructive notice of medical records in its possession, it 
has a pre-duty-to-assist obligation to obtain such records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The veteran's 
death certificate indicates that he died as an inpatient at 
the Memphis, Tennessee VA Medical Center (VAMC).  The record 
does not show that the RO obtained copies of those records, 
which may shed light on the cause of the veteran's death.  
Moreover, the death certificate also shows that an autopsy 
was performed.  A January 1989 letter signed by a VA 
physician at the Memphis VAMC forwarded to the appellant a 
copy of the autopsy report.  Although the January 1989 letter 
summarized the findings of the autopsy report, a copy of the 
full report is not of record and may shed further light on 
the cause of the veteran's death.  

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should contact the Memphis 
VAMC and request copies of the terminal 
hospital records and the autopsy report 
concerning the veteran.  All documents 
obtained must be associated with the 
claims file.  

2.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record, 
determine whether the claim is well grounded, and, if so, 
adjudicate the merits of the claim.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on this matter to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




